                                      Case 19-60025-lkg                   Doc 29           Filed 04/16/19                 Page 1 of 4

 Fill in this information to identify the case:

 Debtor name         Southeastern Illinois Counseling Centers, Inc.

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF ILLINOIS

 Case number (if known)           19-60025
                                                                                                                                                   Check if this is an
                                                                                                                                                   amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                  12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.


 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                 Unknown
           Bertram Pharmacy                                                     Contingent
           1300 North Allen Street                                              Unliquidated
           Robinson, IL 62454                                                   Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Client prescriptions / Vendor Account
           Last 4 digits of account number
                                                                             Is the claim subject to offset?       No     Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the          Last 4 digits of
                                                                                                      related creditor (if any) listed?                account number, if
                                                                                                                                                       any

 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                        Total of claim amounts
 5a. Total claims from Part 1                                                                            5a.        $                              0.00
 5b. Total claims from Part 2                                                                            5b.   +    $                              0.00

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                                 5c.        $                                0.00




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                     page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                         41852                                            Best Case Bankruptcy
                                      Case 19-60025-lkg                  Doc 29       Filed 04/16/19      Page 2 of 4




                                                               United States Bankruptcy Court
                                                                     Southern District of Illinois
 In re      Southeastern Illinois Counseling Centers, Inc.                                                 Case No.   19-60025
                                                                                  Debtor(s)                Chapter    7




                                            VERIFICATION OF CREDITOR MATRIX - AMENDED



                        I, the Executive Director of the corporation named as the debtor in this case, hereby

            verify that the attached list of creditors is true and correct to the best of my knowledge and that it

            corresponds to the creditors listed in our schedules.




 Date:       April 16, 2019                                            /s/ Glenn Jackson
                                                                       Glenn Jackson/Executive Director
                                                                       Signer/Title




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
    Case 19-60025-lkg   Doc 29   Filed 04/16/19   Page 3 of 4



}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




            Bertram Pharmacy
            1300 North Allen Street
            Robinson, IL 62454
                         Case 19-60025-lkg     Doc 29     Filed 04/16/19    Page 4 of 4

                                       CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the foregoing document was served
upon the following concerned individuals and all parties listed case via US Mail on April 16, 2019 with the
Notice of Meeting of Creditors and the Notice to Creditors and Other Parties in Interest of the Need to File
Claims, a Proof of Claim form and Instruction, unless served via electronically.

Bertram Pharmacy, Inc.
1300 North Allen
Robinson, IL 62454

Served Electronically:

United States Trustee
Robert T. Bruegge, Chapter 7 Trustee




                                                    By:     /s/ Amie Nitz
                                                            Bankruptcy Clinic, PC
                                                            2006 Broadway
                                                            Mt. Vernon, IL 62864
                                                            Phone: (618) 315-6600
                                                            Fax: (618) 315-6603
